Bell, Chief Judge.
The evidence supports both findings of fact that claimant failed to give her employer notice of the accident within 30 days as required by Code § 114-303; and that claimant’s back injury did not arise out of and in the course of her employment. Accordingly, the superior court properly affirmed the award of the Board of Workmen’s Compensation which denied compensation to claimant. Jeffers v. Liberty Mutual Ins. Co., 115 Ga. App. 528 (154 SE2d 801).

Judgment affirmed.


Quillian and Clark, JJ., concur.

Saveli, Williams, Cox & Angel, John M. Williams, Elmer L. Nash, for appellees.